Citation Nr: 1509530	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-05 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, claimed as PTSD, major depression, and paranoid schizophrenia.

3.  Entitlement to service connection for joint disease, claimed as arthritis of the shoulders, back, and lower extremities, including the knees.  

4.  Entitlement to service connection for a right hand cyst.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a cardiovascular disorder, claimed as arteriosclerosis.  
8.  Entitlement to service connection for kidney disease.  

9.  Entitlement to service connection for diabetes mellitus.

10. Entitlement to a total disability rating due to individual unemployability, caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from February 1973 to August 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in September 2009 and July 2011.  

In November 2014, during the course of the appeal, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  
After reviewing the record, the Board finds that additional development is warranted with respect to the issues of service connection for the following:  multiple joint arthritis; a right hand cyst; tinnitus; hypertension; a cardiovascular disorder, claimed as arteriosclerosis; kidney disease; diabetes mellitus, and a psychiatric disorder.  Further development may also be required with respect to the issue of entitlement to a TDIU.  Accordingly, those issues are addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 2001, the RO denied the appellant's claim of entitlement to service connection for PTSD.

2.  Evidence associated with the record since the May 2001 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The RO's May 2001 rating decision, which denied the appellant's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his application to reopen a claim of entitlement to service connection for PTSD.  In this case, however, the Board is taking action favorable toward the appellant by granting his application to reopen his claim of entitlement to service connection for PTSD.  Accordingly, any error in notifying or assisting the appellant in the development of his claim would be harmless and need not be further considered, as this decision poses no risk of prejudice to the appellant.

Analysis

During his video conference, the appellant testified that he has psychiatric problems, as the result of a number of events in service including his involvement in an automobile accident and the ensuing events which led to his separation from the service.  He stated that after the RO denied his claim for service connection in May 2001, he was found to have an established diagnosis of PTSD.  Therefore, he maintained that service connection was warranted.  At the very least, he contended that he had submitted additional evidence which is new and material for the purpose of reopening the claim.  After reviewing the record, the Board agrees that the appellant has submitted new and material evidence.  Accordingly, the claim of entitlement to service connection for PTSD is reopened; and, to that extent, the appeal is granted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

In May 2001, when the RO denied the appellant's claim of service connection for PTSD, the evidence on file did not contain an established diagnosis of that disorder.  Therefore, service connection was denied; and, as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's May 2001 includes extensive VA treatment records contained in electronic files stored in Virtual VA.  They show various psychiatric diagnoses, including PTSD.  For example, in November 2008, a VA staff physician diagnosed PTSD, and in February 2009, a PTSD screen was positive.  In June and July 2014, a social worker with the VA Mental Health Service diagnosed PTSD.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to relate to an unestablished fact necessary to substantiate the claim; that is, the additional evidence suggests that the appellant now has a diagnosis of PTSD.  The additional evidence is neither cumulative nor redundant of the evidence of record in May 2001and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.


ORDER

New and material evidence having been presented, the application to reopen a claim of entitlement to service connection for PTSD is granted.


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the appellant's claim of entitlement to service connection for PTSD.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

Although the appellant's claim for service connection for PTSD has been reopened, the Board notes that there are pending appeals for service connection for other psychiatric disorders, such as major depression.  While a claimant may identify a particular mental condition for which he seeks service connection, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the appellant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The appellant contends that his psychiatric disorder has been primarily responsible for the deterioration in his health and that as a result, he has developed hypertension, cardiovascular disease, kidney disease, and diabetes mellitus.  He also contends that the rigors of training in the service caused him to develop multiple joint arthritis.  In addition, he states that despite a high level of education, his psychiatric disorder has forced him into a number of physically demanding jobs which have aggravated his multiple joint arthritis and caused a right hand cyst.  Finally, the appellant contends that his tinnitus is the result of acoustic trauma in service associated with firing many different types of weapons.  

During his November 2014 video conference, the appellant testified that he had received relevant treatment at the Moore Regional Hospital in 1996 and at the Moses Cone Hospital in 2007 and 2008.  Records of that treatment have not been associated with the claims folder.

VA treatment records, dated in November 2008, show that earlier that month, the appellant was discharged from Peachford Hospital.  Records of that treatment have not been associated with the claims folder.  

During the appellant's video conference, the Acting Veterans Law Judge agreed with the appellant's representative that VA examinations were warranted to determine the nature and etiology of the claimed disabilities:  multiple joint arthritis; a right hand cyst; tinnitus; hypertension; a cardiovascular disorder, claimed as arteriosclerosis; kidney disease; diabetes mellitus, and a psychiatric disorder.  Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ask the appellant for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities VA and non-VA) where he was treated for multiple joint arthritis; a right hand cyst; tinnitus; hypertension; a cardiovascular disorder, claimed as arteriosclerosis; kidney disease; diabetes mellitus, and a psychiatric disorder.  The AOJ must also ask the appellant for the dates of that treatment.  Such requests must include, but are not limited to, the address of the Moore Regional Hospital, where he was treated in 1996; Moses Cone Hospital , where he was treated in 2007 and 2008; and Peachford Hospital, where he was discharged from treated in November 2008.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the appellant's treatment which HAVE NOT YET BEEN ASSOCIATED WITH THE CLAIMS FOLDER  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  When the actions in part 1 have been completed, the AOJ must schedule the appellant for a PSYCHIATRIC EXAMINATION to determine the nature and etiology of any psychiatric disorder found to be present, including, but not limited to PTSD and depression.   All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder is found, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner's attention is drawn to the following stressors occurring in service and noted, in part, in the appellant's service personnel records:

-The appellant's Physical Fitness Test performance hindered by cold weather
-A motor vehicle accident in April 1975
-Revocation of the appellant's base driving privileges
-The hospitalization of the appellant's wife in serious condition several times during her pregnancy in service
-The appellant's appearance as a character witness on 5 occasions for a Marine facing life in prison
-The appellant's car being stolen
-The appellant filled a position in service above his rank but received no assistance from his peers or superiors
-Undue pressure on the appellant from his superiors
-The appellant's improvement in his job performance toward the end of his service  

The VA examiner must also express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's psychiatric disorder is the result of a stressful event or events in service, including, but not limited to, the motor vehicle accident in service in April 1975 and its aftermath.  

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

3.  When the actions in part 1 have been completed, the AOJ must schedule the appellant for an ORTHOPEDIC EXAMINATION to determine the nature and etiology of any cyst of the right hand, as well as joint disease of the shoulders, back, and lower extremities, including the knees.   All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In particular, the examiner's attention is directed to the appellant's service personnel records which show that he was involved in a motor vehicle accident in service in April 1975.  

If joint disease is diagnosed in the shoulders, back, and/or lower extremities, including the knees, the examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's joint disease of the shoulders, back, and/or lower extremities is the result of an event in service, including, but not limited to, the motor vehicle accident in service in April 1975 and/or the rigors of physical training.  

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

4.  When the actions in parts 1 and 2 have been completed, the AOJ must schedule the appellant for a CARDIOVASCULAR EXAMINATION to determine the nature and etiology of any cardiovascular disorder, including hypertension and arteriosclerotic heart disease found to be present.   All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If cardiovascular disease, including, but not limited to hypertension and/or arteriosclerotic heart disease is found, the examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's cardiovascular disease, including, but not limited to, hypertension and arteriosclerotic heart disease, is the result of an event in service.  

The VA examiner must also express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's cardiovascular disease, including, but not limited to, hypertension and arteriosclerotic heart disease, is proximately due to or has been aggravated by a general deterioration in his health due to a psychiatric disorder.  

Aggravation is present when there is an increase in the severity of the cardiovascular disease that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the cardiovascular disease.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

5.  When the actions in part 1 have been completed, the AOJ must schedule the appellant for a ENDOCRINOLOGIC EXAMINATION to determine the nature and etiology of any diabetes found to be present.   All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If diabetes is found, the examiner must identify and explain the elements supporting the diagnosis. 

The VA examiner must express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's diabetes is the result of an event in service.  
The VA examiner must also express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's diabetes mellitus, is proximately due to or has been aggravated by a general deterioration in his health due to a psychiatric disorder.  
Aggravation is present when there is an increase in the severity of the cardiovascular disease that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the cardiovascular disease.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

6.  When the actions in part 1 have been completed, the AOJ must schedule the appellant for an AUDIOLOGIC EXAMINATION to determine the nature and etiology of any tinnitus found to be present.   All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

If tinnitus is found, the examiner must identify and explain the elements supporting the diagnosis. 

The VA examiner must express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's tinnitus is the result of an event in service, including, but not limited to, his noise exposure during weapons firing in service.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

7.  When the actions in part 1 have been completed, the AOJ must schedule the appellant for a GENITOURINARY EXAMINATION to determine the nature and etiology of any kidney disease found to be present.   All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If kidney disease is found, the examiner must identify and explain the elements supporting the diagnosis. 

The VA examiner must express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's kidney disease is the result of an event in service.  

The VA examiner must also express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's kidney disease, is proximately due to or has been aggravated by a general deterioration in his health due to a psychiatric disorder.  

Aggravation is present when there is an increase in the severity of the cardiovascular disease that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the cardiovascular disease.  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  
The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

8.  When the actions in part 1 have been completed, the AOJ must schedule the appellant for a DERMATOLOGIC EXAMINATION to determine the nature and etiology of any right hand cyst found to be present.   All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a right hand cyst is found, the examiner must identify and explain the elements supporting the diagnosis. 

The VA examiner must express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's right hand cyst is the result of an event in service.  

The VA examiner must also express an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's right hand cyst is proximately due to or has been aggravated by a psychiatric disorder which caused him to accept a physically demanding job which, in turn, resulted in the development of his right hand cyst.  

Aggravation is present when there is an increase in the severity of the cardiovascular disease that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the cardiovascular disease.  
Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

9.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

10. When the actions requested in parts 1, 2, 3, 4, 5, 6, 7, 8 and, if necessary, 9, have been completed, the AOJ must undertake any other indicated development.  This could include, but is not limited to, any necessary development with respect to the claim of entitlement to a TDIU.  

Then, the AOJ must readjudicate the issues of entitlement to service connection for the following:  multiple joint arthritis; a right hand cyst; tinnitus; hypertension; a cardiovascular disorder, claimed as arteriosclerosis; kidney disease; diabetes mellitus, and a psychiatric disorder.  With respect to the psychiatric disorder in particular, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be raised by the record.  
The AOJ must also adjudicate the issue of entitlement to a TDIU.

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


